DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 09/08/2021 is acknowledged.
The traversal is on the grounds that the Office “erroneously alleges that claim 15 is drawn to a method claim Office action. To the contrary, claim 14 is drawn to a method, and claim 15 is drawn to an apparatus. Therefore, because claim 15 is drawn to a 3D print material shut-off apparatus, claim 15 is properly grouped in Group I. Therefore, unity of invention exists because there is a technical relationship among the claimed inventions involving one or more special technical features.” This is found persuasive.
The restriction requirement mailed 07/08/2021 is withdrawn.
Response to Amendment
The Amendment filed 09/08/2021 been entered.  Claims 5-7 and 10-11 have been amended. Claim 14 has been canceled.  New claims 16-17 have been added.  Accordingly, claims 1-13 and 15-17 are currently pending in the application.  
Claim Objections
Claims 1, 7, 10, and 16 are objected to because of the following informalities:
In claim 1, line 7, “wherein the discharge opening isolator is to occlude” should read --wherein the discharge opening isolator is configured to occlude--.
In claim 7, line 2, “an upper surface” should read --the upper surface--.
In claim 10, line 5, “the print material hopper to slide outside” should read --the print material hopper is configured to slide outside --.
In claim 16, line 2, “contract” should read --contact--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (WO 2015/135434A1 - translation provided).
Regarding claim 1, Song teaches an apparatus comprising a heater 361 (discharge opening isolator), disposed in a first region of a 3D printer (fig 8; translation, page 6); and a printing nozzle 362 (print material hopper) including a discharge opening at a bottom portion of the printing nozzle 362 (figs 8 and 9; translation, page 6).
Examiner notes that the limitations “to discharge a print material from the print material hopper in a second region of the 3D printer adjacent to the first region” and “wherein the discharge opening isolator is to occlude the discharge opening of the print material hopper when the print material hopper is in the first region” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (discharge opening isolator and print material hopper) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claims 2-3, as applied to claim 1, Song teaches an apparatus further comprising stage 44 (wherein the second region includes a print region of the 3D printer; wherein the second region includes a delivery plate adjacent a print region of the 3D printer) (fig 10; translation, page 6).
Regarding claim 4, as applied to claim 1, Song teaches an upper surface of heater 361 (see figs 8-9). Figs 8-9 show that the upper surface of heater 361 has an area greater than the area of the discharge opening at a bottom portion of the printing nozzle 362 (figs 8-9).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2015/135434A1 - translation provided), as applied to claim 4, and in further view of Tanner (US 2018/0345584).
Regarding claims 5-6 and 17, as applied to claim 4, Song does not specify a first, second, third, or fourth datum within the print material hopper as instantly claimed.
However, in the same field of endeavor, three-dimensional printing systems, Tanner teaches an apparatus comprising datum feature 114 (fig 9; [0090]). Tanner specifies a receiving arm 46 includes upstanding pin 170 that is received by datum feature 114 for providing lateral alignment of the support fixture 48 ([0090]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the a printing nozzle 362 (print material hopper) taught by Song by including datum features as taught by Tanner since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Although the combination does not specify the placement of the datum features, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the first, second, third, or fourth datum as instantly, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One would have been motivated in order to provide later alignment between two structural components (see Tanner, [0090]).
Regarding claims 7-8, as applied to claim 17, although the combination does not specify wherein an upper surface of the discharge opening isolator is disposed at a second height from the delivery plate nor wherein the second height is greater than the first height, one of ordinary skill in the art before the 
Regarding claims 9-11 and 13, as applied to claim 8, although the combination does not specify discharge opening isolator as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that the discharge opening isolator includes a ramp and wherein a width between a first lateral side and a second lateral side of the discharge opening isolator is less than a width between the first lateral side and the second lateral side of the print material hopper, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).
Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (discharge opening isolator) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Regarding claim 12, as applied to claim 11, although the combination does not specify wherein the first height is between about 1.0-4.0 mm and wherein the second height is between about 0.0-1.5 mm higher than the first height, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select a first and second height, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2015/135434A1 - translation provided) in view of Tyler (WO 2015/057886A1).
Regarding claim 15, Song teaches an apparatus comprising a heater 361 (discharge opening isolator), disposed in a first region of a 3D printer (fig 8; translation, page 6); and a printing nozzle 362 (print material hopper) including a discharge opening at a bottom portion of the printing nozzle 362 (figs 8 and 9; translation, page 6).
However, Song does not specify a moveable 3D printer belt nor wherein the first region includes the 3D printer belt and wherein the second region includes an example gap.
However, in the same field of endeavor, three-dimensional printers, Tyler teaches an apparatus wherein the extrusion assembly 118 can be moved by a system with belts 156 (moveable 3D printer belt) ([0057]). 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Song to include the belts taught by Tyler since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated since accuracy and precision of extrusion assembly 1 12 placement in the x-y plane to print a 3D object is maintained over a longer time period for operating the printer 102 ([0057]).
Examiner notes that the limitation “wherein the 3D printer belt is to bias the discharge opening isolator into abutment with the discharge opening to shut-off flow of a print material from the discharge opening and is to place the gap of the 3D printer belt beneath the discharge opening to receive the print material from the discharge opening” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (movable 3D printer belt, discharge opening isolator, and print material hopper) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Song (WO 2015/135434A1 - translation provided) in view of Tyler (WO 2015/057886A1), as applied to claim 15, and in further view of Tanner (US 2018/0345584).
Regarding claim 16, as applied to claim 15, the combination does not specify a first and second datum within the print material hopper as instantly claimed.
However, in the same field of endeavor, three-dimensional printing systems, Tanner teaches an apparatus comprising datum feature 114 (fig 9; [0090]). Tanner specifies a receiving arm 46 includes upstanding pin 170 that is received by datum feature 114 for providing lateral alignment of the support fixture 48 ([0090]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the a printing nozzle 362 (print material hopper) taught by Song by including datum features as taught by Tanner since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Although the combination does not specify the placement of the datum features with respect to the deliver plate, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the first and second datum as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One would have been motivated in order to provide later alignment between two structural components (see Tanner, [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                              

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743